
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1689
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Costa submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the City of Fresno, California,
		  as it celebrates its 125th anniversary.
	
	
		Whereas the City of Fresno has grown from an early Western
			 settlement incorporated in 1885 to the fifth largest and one of the fastest
			 growing cities within the State of California, the 35th largest State in the
			 Nation;
		Whereas development on the land that is now the City of
			 Fresno was initiated by land speculation and the Central Pacific Railroad’s
			 decision to build a train station in Fresno;
		Whereas the small town began to thrive by 1874 as settlers
			 began to arrive by railroad and establish businesses;
		Whereas Fresno’s strong, agriculturally based economy
			 offered opportunity and hope to early settlers and the first wave of immigrants
			 encouraged family and friends to join them in this land of promise;
		Whereas in the years following incorporation, the City of
			 Fresno witnessed unparalleled development, undergoing a metamorphosis from
			 pioneer town to major city marked by an ornate and thriving downtown that
			 transformed the cityscape, and an expansion to create new residential
			 neighborhoods, such as Forkner’s Fig Gardens that still stands
			 today;
		Whereas the City of Fresno is now a global leader in
			 agri-business and a trailblazer in green industries, such as water technology
			 and renewable energy;
		Whereas the City of Fresno is a focal point for banking,
			 trade, health care, education, and the cultural arts of the San Joaquin Valley,
			 the hub of a region rich in heritage, agriculture, resources, and
			 people;
		Whereas the City of Fresno is proud to serve as the
			 gateway to three major national parks, Yosemite, Sequoia, and Kings Canyon
			 National Parks;
		Whereas the City of Fresno celebrates its diversity in the
			 more than 65 nationalities that have, over the past 12 decades, incorporated
			 their lifestyles and culture into the cultural mainstream of Fresno; and
		Whereas the City of Fresno will celebrate its 125th
			 anniversary on October 7, 2010: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the City of Fresno, California,
			 as it celebrates its 125th anniversary; and
			(2)commends those who
			 have contributed to shaping the City of Fresno and the community it has
			 become.
			
